

116 HR 666 IH: Haitian Educational Empowerment Act of 2019
U.S. House of Representatives
2019-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 666IN THE HOUSE OF REPRESENTATIVESJanuary 17, 2019Mr. Hastings (for himself, Mr. Thompson of Mississippi, Mr. Deutch, Ms. Fudge, Mrs. Lowey, Mr. Johnson of Georgia, Ms. Clarke of New York, Ms. Wasserman Schultz, Mr. Soto, Mr. Grijalva, Mr. Levin of Michigan, and Ms. Wilson of Florida) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo establish a scholarship program in the Department of State for Haitian students whose studies
			 were interrupted as a result of the January 12, 2010, earthquake, or the
			 October 4, 2016, hurricane, Hurricane Matthew.
	
 1.Short titleThis Act may be cited as the Haitian Educational Empowerment Act of 2019. 2.FindingsCongress finds the following:
 (1)On October 4, 2016, Hurricane Matthew devastated Haiti, killing over 1,000 people, and directly affected 2.1 million people, including the internal displacement of 175,000 and 1.4 million people in need of urgent humanitarian aid.
 (2)The storm damage has been estimated to be $1,000,000,000, or about 11.4 percent of the gross domestic product of Haiti.
 (3)Hurricane Matthew was the worst hurricane to hit Haiti in over 50 years. (4)Haiti is the poorest country in the Western Hemisphere.
 (5)Eighty percent of the population lives below the poverty line, and approximately 45 percent of the population is illiterate.
 (6)On January 12, 2010, a 7.0-magnitude earthquake struck the country of Haiti. (7)The earthquake caused massive devastation across Haiti, destroying government buildings, hospitals, schools, and vital aid offices, including the headquarters of the United Nations mission to Haiti.
 (8)An estimated three million people were directly affected by the earthquake in Haiti, nearly one-third of the country’s population.
 (9)Many universities suffered significant structural damage, including the State University of Haiti, the country’s main public university, which had 80 percent of its buildings destroyed.
 (10)The earthquake claimed the lives of many students and several prominent academics. (11)A more highly educated population is vital to Haiti’s long-term development.
			3.Establishment of scholarship program for certain Haitian students
 (a)In generalThe Secretary of State, acting through the Assistant Secretary of State for Educational and Cultural Affairs, shall establish a scholarship program for Haitian students whose studies were interrupted as a result of the January 12, 2010, earthquake, or the October 4, 2016, hurricane, Hurricane Matthew.
 (b)EligibilityTo be eligible to receive a scholarship under this section, a Haitian undergraduate or graduate student shall—
 (1)have been enrolled as a full-time or part-time student in a Haitian university or institution of higher education in the United States at the time of the January 12, 2010, earthquake, or when Hurricane Matthew hit Haiti on October 4, 2016; and
 (2)submit to the Assistant Secretary of State for Educational and Cultural Affairs an application at such time, in such manner, and containing such information as the Assistant Secretary may require.
 (c)DurationA scholarship under this section shall be awarded to a Haitian student for one academic year and may be renewed in accordance with subsection (d).
			(d)Renewal
 (1)In generalA scholarship awarded under this section may be renewed for an additional academic year upon demonstration to the Secretary of State of satisfactory academic achievement in the prior academic year.
 (2)Maximum renewalsA scholarship awarded under this section may not be renewed for more than six academic years. (e)PreferencePreference in the awarding of scholarships shall be given to the following categories of Haitian students:
 (1)Haitian students who are studying subjects of importance to Haiti’s long-term social, economic, or political development.
 (2)Haitian students who were enrolled in programs that were forced to cease operations as a result of the January 12, 2010, earthquake, or the October 4, 2016, hurricane, Hurricane Matthew.
 (f)ReturnUpon completion of an undergraduate or graduate degree at an institution of higher education, a Haitian student who has received a scholarship under this section shall return to Haiti for not less than two years, and to the extent possible, find employment in an economic sector of importance to Haiti’s long-term social, economic, or political development.
 (g)Scholarship amountA scholarship awarded to a Haitian student under this section may not exceed an amount equal to the total costs related to the tuition and fees for one academic year at an institution of higher education in which the student is enrolled as a full-time student.
 4.Grants to United States colleges and universitiesThe Secretary of State, acting through the Assistant Secretary of State for Educational and Cultural Affairs, may make grants to institutions of higher education that have enrolled a significant number of Haitian students who have been enrolled as full-time or part-time students in a Haitian university at the time of the January 12, 2010, earthquake, or the October 4, 2016, hurricane, Hurricane Matthew. Such grants shall be used to provide social and educational support services to such students.
 5.DefinitionsFor purposes of this Act: (1)FeesThe term fees means—
 (A)fees normally assessed a full-time student, as determined by an institution of higher education, including—
 (i)costs for the rental or purchase of any equipment, materials, or supplies required of all students in the same course of study; and
 (ii)an allowance for room and board at such institution; and (B)travel expenses to such institution from Haiti and, upon the completion of a degree at such institution, from such institution to Haiti.
 (2)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (3)ScholarshipThe term scholarship means an amount awarded to a Haitian student under this section that shall only be used to pay costs related to the tuition and fees at the institution of higher education in which the student is enrolled as a full-time student.
			